     Case: 1:18-cv-05038 Document #: 109 Filed: 09/17/20 Page 1 of 19 PageID #:2184




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

KIMBERLY DEVINE,

              Plaintiff,                       Case No. 1:18-cv-05038

              v.                               Judge John Robert Blakey

NATIONAL RAILROAD PASSENGER
CORPORATION, A Corporation,
AMTRAK, A Corporation, CHICAGO
UNION STATION COMPANY, A
Corporation, TOTAL FACILITIES
MAINTENANCE, INC., A Corporation,
and SCRUB, INC., A Corporation,

              Defendants.


                      MEMORANDUM OPINION AND ORDER

         Plaintiff Kimberly Devine sues Defendants National Railroad Passenger

Corporation (Amtrak), Chicago Union Station Company (CUSCo), Total Facilities

Maintenance, Inc. (TFM), and Scrub, Inc. for negligence after tripping on a mat while

exiting Chicago’s Union Station. Defendants now move for summary judgment. [48];

[52]; [62]. For the reasons explained below, this Court grants in part and denies in

part Amtrak and CUSCo’s motion, [48], and denies TFM’s and Scrub’s motions, [52]

[62].

I.       Background

         A.    The Fall

         Devine serves as a legal assistant at a law firm in downtown Chicago. [80-1]

at 3. For that reason, she regularly commutes downtown for work. [80-1] at 4–5. On



                                           1
  Case: 1:18-cv-05038 Document #: 109 Filed: 09/17/20 Page 2 of 19 PageID #:2185




the morning of September 12, 2016, Devine walked through Union Station toward

the Adams Street/River exit (Adams Street exit) on her way to work. [50] ¶ 1. Devine

used the Adams Street exit every day. Id. ¶ 9. Although bustling during the morning

rush hour, Devine did not consider the area unusually busy that day. [80-1] at 5.

Furthermore, she experienced no issues with the lighting, and it was not raining. Id.

      The Adams Street exit features two escalators and a staircase leading to a 15-

to-20-foot mat, adjacent to a set of five doors exiting the Station. [50] ¶ 8. As

commuters moved through the area, a portion of the mat became caught in the

doorway and slightly cinched as a result. Id. ¶¶ 16–17. From 8:15 a.m. to 8:24 a.m.,

321 people used the far-right door of the exit without issue; all commuters avoided

the mat’s raised portion successfully. Id. ¶¶ 15–16. At 8:24 a.m., the mat became

more significantly raised, yet 26 more commuters safely passed through the far-right

door, avoiding the obstruction. Id. ¶ 17.

      Devine approached the set of doors and chose the far-right door—her everyday

exit. Id. ¶ 9. She experienced no prior issues walking across the mat at this door,

nor did she ever notice problems with the mat itself. [64] ¶ 3. As she continued

toward the exit, a gentleman ahead of Devine stepped over the mat and exited the

door, holding it open behind him. [50] ¶ 21. As they walked toward the exit, the

gentleman remained two to three feet in front of Devine; nothing else obstructed her

view. [80-1] at 5.

      At 8:26 a.m., Devine tripped on the raised mat and fell to the ground with her

arm extended; she did not see the mat before falling.       [50] ¶¶ 18, 22–23.    At




                                            2
    Case: 1:18-cv-05038 Document #: 109 Filed: 09/17/20 Page 3 of 19 PageID #:2186




approximately 8:26 a.m., Amtrak Police Officer Christopher Schabert responded to

Devine’s fall. [50] ¶ 24; [50-9] at 9. At the time, Devine reported pain in both knees

as well as numbness and lack of strength in her right arm. Id. Schabert testified

that he has heard of no previous incidents from a cinched mat at the Adams Street

exit. [50-9] at 14.

        Devine testified that her fall resulted in an injured rotator cuff requiring

surgery. [80-1] at 11, 24. She missed a day and a half of work immediately following

her injury, then remained on leave from December 9, 2016 until March 3, 2017 for

surgery and rehab. Id. at 4. Devine testified that she has not regained her full range

of motion and possesses limited ability to pull files and type for extended periods of

time. Id. at 12–13.

        B.    Amtrak and CUSCo

        The United States constitutes the majority owner of Amtrak.                [50] ¶ 2. 1

CUSCo, a wholly owned subsidiary of Amtrak, holds legal title to Chicago Union

Station. Id. ¶ 3; [87] ¶ 39. Non-party CBRE, Inc. served as CUSCo’s property

manager and facilitated contracts for maintenance and custodial services in Union

Station. [50] ¶ 4.

        C.    Scrub and TFM

        Scrub and TFM provided custodial services during the day and evening at

Union Station.        [50] ¶¶ 5–6; [50-5] at 1, 7.     Pursuant to a service agreement


1 Because the United States constitutes a majority owner of Amtrak, this Court retains original
jurisdiction pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1349. This Court also maintains
supplemental jurisdiction over the remaining Defendants pursuant to 28 U.S.C. § 1367.



                                              3
  Case: 1:18-cv-05038 Document #: 109 Filed: 09/17/20 Page 4 of 19 PageID #:2187




(Agreement) with CUSCo’s property manager, CBRE, Inc., TFM and Scrub’s duties

broadly included responsibility for “providing all janitorial and appearance care

services of [Union Station], except those activities and areas assigned to

AMTRAK/CUSCO staff.” [50-5] at 16. Scrub and TFM also agreed to “take all

reasonable and prudent precautions to prevent any damage to property, personal

injury, or death to persons [from any] equipment, tools, scaffolding, materials, or

other property or from acts of” Scrub and TFM. Id. at 3. The Agreement further

required Scrub and TFM to use “special care and planning” to keep the area “clean

and maintained at all times,” and to maintain “development of cleaning quality

standards, methods, procedures, schedules and practices . . . to ensure safe, consistent

work practices and quality.” Id. at 16.

      Scrub employees directly supervised all TFM janitors. [53] ¶ 4. Welbon Morris

served as the Scrub supervisor at the time Devine fell, [80-2] at 4, and Yuliana

Cordoba and Felix Juarez, both TFM employees, were assigned to the Adams Street

exit that day, [79] ¶ 43.

      Juarez stated that he and his co-worker typically inspect the exit area around

6:20 a.m., then again around 9:20 a.m., after the rush hour crowd subsides. [50-10]

at 6. Juarez testified that, during rush hour, the exit “is impossible [to inspect],

because it is packed with people.” Id. Scrub supervisor Morris confirmed that if he

wanted TFM employees to check the area more often, he could have ordered them to

do so; TFM itself had no discretion on where to assign its workers.          [53] ¶ 12.

Although Morris never gave any specific instructions about the mats, former




                                           4
  Case: 1:18-cv-05038 Document #: 109 Filed: 09/17/20 Page 5 of 19 PageID #:2188




assistant Scrub manager Joel Delgado testified that TFM janitors possessed no

authority to lift or look underneath them. Id. ¶ 11; [76-3] at 25. Juarez also testified

that if something was wrong with a mat, TFM “isn’t supposed fix it,” and that rather,

TFM employees would call Scrub for direction about what to do. [50-10] at 12.

Juarez, a TFM janitor at Union Station for 16 years at the time of incident, testified

he never heard of the mat in question move or cinch. Id. at 3, 8.

      Scrub similarly maintains it never knew of prior issues with the Adams Street

exit mat cinching. [64] ¶ 6. Morris testified, for instance, that he could not recall any

previous cinching at the Adams Street exit during his 26-year tenure working at

Union Station. Id. at 3, 22. Delgado recalled that other mats previously cinched on

occasion, but similarly testified there “was never an issue” with cinching at the

Adams Street exit. [50-7] at 12. Moreover, Delgado testified that although Scrub

maintained responsibility for cleaning mats, Scrub employees did not possess the

authority to decide whether to tape the Adams Street mat down.             [76-3] at 25.

Delgado further testified that CBRE directed Scrub as to which mats to tape. Id. at

13.

      Finally, Morris also testified that he did not need permission from CBRE to

straighten out a mat. [50-11] at 14. And Delgado further testified that anyone “on

the floor at any time,” including Scrub and TFM employees, bore responsibility to fix

any “potential hazard,” such as fixing a buckling mat. [50-7] at 22.

II.   Legal Standard

      Summary judgment is proper where there is “no dispute as to any material fact




                                           5
  Case: 1:18-cv-05038 Document #: 109 Filed: 09/17/20 Page 6 of 19 PageID #:2189




and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

genuine dispute as to any material fact exists if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The party seeking summary judgment has the

burden of establishing that there is no genuine dispute as to any material fact. See

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       In determining whether a genuine issue of material fact exists, this Court must

construe all facts and reasonable inferences in the light most favorable to the non-

moving party. King v. Hendricks Cty. Comm’rs, 954 F.3d 981, 984 (7th Cir. 2020).

The non-moving party bears the burden of identifying the evidence creating an issue

of fact. Hutchison v. Fitzgerald Equip. Co., Inc., 910 F.3d 1016, 1021–22 (7th Cir.

2018). To satisfy that burden, the non-moving party “must do more than simply show

that there is some metaphysical doubt as to the material facts.” Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); Barnes v. City of

Centralia, Illinois, 943 F.3d 826, 832 (7th Cir. 2019). Thus, a mere “scintilla of

evidence” supporting the non-movant’s position does not suffice; instead “there must

be evidence on which the jury could reasonably find” for the non-moving party.”

Anderson, 477 U.S. at 252.

III.   Analysis

       Devine alleges negligence under both a premises liability theory and ordinary

negligence against Amtrak (Count I) and CUSCo (Count II), and ordinary negligence

against TFM (Count III) and Scrub (Count IV). [20] at 1–7.




                                          6
     Case: 1:18-cv-05038 Document #: 109 Filed: 09/17/20 Page 7 of 19 PageID #:2190




          Under Illinois law, a plaintiff claiming ordinary negligence must prove the

following three elements: (1) the defendant owed a duty of care; (2) the defendant

breached that duty; and (3) the plaintiff experienced injuries as a proximate cause of

that breach. Doe v. Coe, 135 N.E.3d 1, 15 (Ill. 2019). 2

          To establish premises liability, plaintiff must prove an additional three

elements: (1) a condition on the property presented an unreasonable risk of harm; (2)

the defendant knew or reasonably should have known of the condition and the risk;

and (3) the defendant could reasonably have expected that people on the property

would not realize, would not discover, or would fail to protect themselves from the

danger. Garcia v. Goetz, 121 N.E.3d 950, 958 (Ill. App. Ct. 2018); Rosales v. Menard,

Inc., No. 17 C 1131, 2018 WL 2299232, at *3 (N.D. Ill. May 21, 2018).

               A.      Amtrak and CUSCo

          In Counts I and II, Devine alleges that Defendants Amtrak and CUSCo

breached their duty of care to keep Union Station safe under both premises liability

and ordinary negligence theories. [20] at 1–5. Courts applying Illinois law recognize

“the independence” of these two theories and have allowed plaintiffs to proceed under

either or both. Donald v. Target Corp., No. 15 C 5714, 2016 WL 397377, at *1 (N.D.

Ill. Feb. 2, 2016) (collecting cases). Amtrak and CUSCo jointly move for summary

judgment on both theories.




2   The parties agree that Illinois law applies to Devine’s claims. [49] at 3; [78] at 2; [54] at 2; [62] at 9.


                                                        7
  Case: 1:18-cv-05038 Document #: 109 Filed: 09/17/20 Page 8 of 19 PageID #:2191




             1.     Premises Liability

      Under Illinois law, landowners owe business invitees a duty of care to keep

premises reasonably safe. McCarty v. Menard, Inc., 927 F.3d 468, 471 (7th Cir. 2019).

Amtrak and CUSCo move for summary judgment on Devine’s premises liability

theory arguing: (1) they could not have breached any duty of care because they lacked

actual or constructive knowledge of the mat’s condition; and (2) the mat cinching

constituted an open and obvious condition, and thus they owed no duty of care to

protect against it. [86] at 5–6, 9–12. This Court addresses each argument below.

                    a.     Actual Knowledge

      Under Illinois law, no premises liability can attach if the owner lacks actual or

constructive knowledge of the alleged dangerous condition. Barrios v. Fashion

Gallery, Inc., 255 F. Supp. 3d 728, 731 (N.D. Ill. 2017); Olivarius v. Tharaldson Prop.

Mgmt., Inc., 695 F. Supp. 2d 824, 832 (N.D. Ill. 2010).

      Actual knowledge only exists “where there is evidence that the defendant or

its employee had been notified of the dangerous condition” prior to the plaintiff’s fall.

Haslett v. United Skates of Am., Inc., 136 N.E.3d 172, 185 (Ill. App. Ct. 2019); see also

Puhr v. PQ Corp., 295 F. Supp. 3d 891, 896 (N.D. Ill. 2018) (distinguishing knowledge

of potential future risk from an immediate hazard). Here, no evidence exists to

indicate that any employees of Amtrak or CUSCo knew the mat cinched until after

Devine fell and Officer Schaubert reported to the scene. Thus, Devine fails to prove

that CUSCo and Amtrak possessed actual knowledge of the allegedly dangerous

condition created by the cinched mat.




                                           8
  Case: 1:18-cv-05038 Document #: 109 Filed: 09/17/20 Page 9 of 19 PageID #:2192




                    b.     Constructive Knowledge

      Alternatively, under Illinois law, a plaintiff may establish constructive

knowledge “by presenting evidence that the dangerous condition was present for a

sufficient length of time such that in the exercise of ordinary care its presence should

have been discovered, or by showing that the dangerous condition was part of a

pattern of conduct or a recurring incident.” Piotrowski v. Menard, Inc., 842 F.3d 1035,

1040 (7th Cir. 2016) (citing Culli v. Marathon Petroleum Co., 862 F.2d 119, 123 (7th

Cir. 1988); Donoho v. O’Connell’s, Inc., 148 N.E.2d 434, 438 (Ill. 1958)).

      Under a recurring incident theory, Devine need not establish that the alleged

pattern of prior conditions was “precisely the same”; in fact, evidence of similar

dangerous conditions “may be sufficient to create constructive notice.” Albert v. Bank

of Am., N.A., No. 12 C 9785, 2016 WL 559183, at *9 (N.D. Ill. Feb. 9, 2016); see also

Culli, 862 F.2d at 126 (“A pattern or practice of a particular type of spill is not

necessary.”); Olivarius, 695 F. Supp. 2d at 834 (given a pattern of frequent flooding,

a reasonable jury could find that dangerous flooring may result and injure barefoot

patrons).   Nonetheless, “a record devoid of problems similar to the dangerous

condition alleged precludes this method of constructive notice.” Olivarius, 695 F.

Supp at 834 (internal citations omitted).

      The record fails to show that mat cinching constitutes a recurring incident.

For instance, Juarez, a Union Station janitor for 16 years at the time of the incident,

never heard of the Adams Street mat previously cinch. [50-10] at 8. Similarly,

neither Officer Schabert nor Scrub employee Welton Morris had knowledge of prior




                                            9
 Case: 1:18-cv-05038 Document #: 109 Filed: 09/17/20 Page 10 of 19 PageID #:2193




incidents from a cinched mat at the Adams Street exit. [50-9] at 14; [50-11] at 3, 22.

Devine appears to concede this point, focusing her arguments not upon proving

“recurring conduct” but upon the “length of time” to establish constructive knowledge.

[78] at 4–5.

       To establish constructive knowledge under a “length of time” theory, Devine

must show that “the substance was there a sufficient length of time so that, in the

exercise of ordinary care, its presence should have been discovered.” Zuppardi v.

Wal-Mart Stores, Inc., 770 F.3d 644, 649 (7th Cir. 2014). No bright-line rule exists to

determine how long a dangerous condition must persist on the premises for

constructive knowledge of the condition to arise, Peterson v. Wal-Mart Stores, Inc.,

241 F.3d 603, 605 (7th Cir. 2001), but “periods in excess of ten minutes have failed

the test,” Zuppardi, 770 F.3d at 651–52 (quoting Reid v. Kohl’s Dept. Stores, Inc., 545

F.3d 479, 482 (7th Cir. 2008)); Darmo v. Target Corp., No. 14-CV-4827, 2016 WL

5871486, at *3 (N.D. Ill. Oct. 7, 2016) (the fact that a spill stayed on the floor for more

than ten minutes did not, by itself, raise a triable issue of fact).

       In examining constructive knowledge, courts must also evaluate “the specific

circumstances” of the case and “conditions” of the premises “at the time of the fall.”

Reid, 545 F.3d at 483. When customer traffic is heavy, for example, defendants must

provide “frequent and careful patrolling.” Id. (citing Peterson, 241 F.3d at 604–05).

Yet Illinois law does not require “continuous monitoring and patrolling” of safety

conditions. Zuppardi, 770 F.3d at 652; see also Howard v. Wal-Mart Stores, Inc., 160




                                            10
 Case: 1:18-cv-05038 Document #: 109 Filed: 09/17/20 Page 11 of 19 PageID #:2194




F.3d 358, 359 (7th Cir. 1998) (store owner “not required to patrol the aisles

continuously, but only at reasonable intervals”).

      Here, the mat slightly raised at 8:15 a.m. and remained in this position for

nine minutes. [50] ¶¶ 15, 16. It then raised more significantly, remaining that way

for two additional minutes until Devine fell at 8:26 a.m. Id. ¶ 17. Although other

commuters fortunately avoided the more minor cinching, the mat presented a

potential tripping hazard for eleven minutes in total. That the mat remained cinched

for eleven minutes might not, by itself, create an issue of material fact on the issue of

constructive knowledge.      Reid, 545 F.3d at 483 (ten minutes constituted an

insufficient amount of time to provide a department store with constructive notice of

a spilled beverage); Hresil v. Sears, Roebuck & Co., 403 N.E.2d 678, 680 (Ill. App. Ct.

1980) (ten minutes insufficient establish constructive notice). Nonetheless, hundreds

of commuters passed through the far-right door of the Adams Street exit in the

minutes before Devine’s fall. [50] ¶¶ 15–16. While Illinois law does not require

constant patrolling, Zuppardi, 770 F.3d at 652, it does require “frequent and careful

patrolling” where, as here, the record shows the existence of heavy customer traffic,

Reid, 545 F.3d at 483. Accordingly, considering that the mat cinched for over ten

minutes and the presence of substantial traffic flow during rush hour, the record

contains a triable issue of fact as to whether Amtrak and CUSCo should have

discovered the mat’s condition prior to her fall, thus precluding summary judgment

on the issue of constructive knowledge.




                                           11
 Case: 1:18-cv-05038 Document #: 109 Filed: 09/17/20 Page 12 of 19 PageID #:2195




                    c.    Open and Obvious

      Amtrak and CUSCo next argue that Plaintiff’s premises liability theory fails

because the mat’s condition constituted an open and obvious condition. [49] at 9–13.

Under Illinois law, a landowner possesses no duty to “foresee and protect against an

injury if the potentially dangerous condition is open and obvious.” Bruns v. City of

Centralia, 21 N.E.3d 684, 689 (Ill. 2014); Rexroad v. City of Springfield, 796 N.E.2d

1040, 1046 (Ill. 2003); Dunn v. Menard, Inc., 880 F.3d 899, 906 (7th Cir. 2018).

      An open and obvious condition does not depend upon a plaintiff’s subjective

knowledge, but instead upon the objective knowledge of a reasonable person in the

same situation. Racky v. Belfor USA Grp., Inc., 83 N.E.3d 440, 467 (Ill. App. Ct.

2017). If no dispute exists as to the condition’s physical nature, the question of

whether a condition is “open and obvious” becomes a question of law. Dunn, 880 F.3d

at 906 (quoting Bruns, 21 N.E.3d at 690).

      If, however, the record contains conflicting evidence of the condition’s nature

(such as it visibility), a fact question might arise. Wilfong v. L.J. Dodd Const., 930

N.E.2d 511, 520 (Ill. App. Ct. 2010); Buchaklian v. Lake Cty. Family Young Men’s

Christian Ass’n, 732 N.E.2d 596, 601 (Ill. App. Ct. 2000). In Buchaklian, the plaintiff

tripped on a raised mat at the YMCA after swimming and subsequently sued the

YMCA for negligence. 732 N.E.2d at 598. The trial court granted summary judgment

finding that the raised mat constituted an open and obvious condition, but the Illinois

appellate court reversed. On appeal, the court reasoned that the law does not require

invitees “to look constantly downward” because pedestrians may need to watch for




                                          12
 Case: 1:18-cv-05038 Document #: 109 Filed: 09/17/20 Page 13 of 19 PageID #:2196




others to avoid collision and thus cannot simultaneously glance down to scan for

dangerous conditions beneath them. Id. at 601. The court also noted the mat’s

condition might have been “difficult to discover” because of its size, the lack of

significant color contrast between the defect and surrounding mat, or the short time

that a person has to discover the defect as she steps toward it. Id.

      Buckhalian governs here and precludes summary judgment on the issue of

whether the cinched mat constituted an open and obvious condition. Devine testified

that she did not see the mat’s condition before she fell; she also testified that the

gentleman walking two or three feet in front of her obstructed her view of the mat.

[80-1] at 5–6. Additionally, given the short time available to Devine to discover the

cinched mat walking toward the crowded exit at a rush hour pace, the record supports

a reasonable inference that the mat’s condition did not appear immediately visible.

See Buchaklian, 732 N.E.2d at 601; see also, e.g., Hamilton v. Target Corp., No. 11 C

6878, 2013 WL 6050441, at *3 (N.D. Ill. Nov. 15, 2013) (“where plaintiffs have failed

to notice a condition prior to slipping or tripping, courts have consistently found the

open and obvious issue to be a question of fact” ).

      In sum, because there remain genuine issues of material fact as to whether

Amtrak and CUSCo possessed constructive knowledge and whether the mat’s

condition constituted an open and obvious condition, this Court denies their motion

for summary judgment on Plaintiff’s premises liability theory.




                                          13
 Case: 1:18-cv-05038 Document #: 109 Filed: 09/17/20 Page 14 of 19 PageID #:2197




             2.     Negligence

      Amtrak and CUSCo also move for summary judgment on Plaintiff’s ordinary

negligence theory. [49] at 7–9. As distinguished from traditional premises liability,

“a different analysis for assessing the scope of a landowner’s liability applies when a

substance has been placed on the premises by a landowner.” Wind v. Hy-Vee Food

Stores, Inc., 650 N.E.2d 258, 262 (Ill. App. Ct. 1995).        Regardless of actual or

constructive knowledge, defendants may breach their duty of reasonable care when

the dangerous substance on the premises arises through their own negligence. Reed

v. Wal-Mart Stores, Inc., 700 N.E.2d 212, 214 (Ill. App. Ct. 1998) (a “plaintiff does not

need to prove actual or constructive notice when she can show the substance was

placed on the premises through the defendant’s negligence”); see also Barrios v.

Fashion Gallery, Inc., 255 F. Supp. 3d 728, 731 (N.D. Ill. 2017).

      In the context of slip and falls, a plaintiff can establish negligence “if he can

show that those mats are defective or negligently installed.” Caburnay v. Norwegian

Am. Hosp., 963 N.E.2d 1021, 1032 (Ill. App. Ct. 2011); Little v. Wal-Mart Stores, Inc.,

No. 09 C 598, 2011 WL 248557, at *5 (N.D. Ill. Jan. 25, 2011) (premises owner may

be “liable for negligent acts and omissions related to installing and maintaining floor

mats”) (citation omitted). In Caburnay, for example, the court denied summary

judgment to the defendants when the mat in question repeatedly buckled and

workers even suggested taping the mat down, but the defendants left it unsecured.

963 N.E.2d 1021, 1032 (Ill. App. Ct. 2011). In Wind, the court reversed a jury verdict

for a store where an individual tripped on the edge of a store mat and the evidence




                                           14
    Case: 1:18-cv-05038 Document #: 109 Filed: 09/17/20 Page 15 of 19 PageID #:2198




indicated that the mats were ordinarily taped to the floor but left unsecured the day

of the accident. 650 N.E.2d at 263–64.

        Unlike Caburnay, the record contains no evidence that the Adams Street mat

buckled and curled up even once prior to Devine’s fall, let alone “all the time.” 963

N.E.2d at 1032. Further, unlike Wind, nothing in the record shows that the Adams

Street mat was ordinarily taped to the floor but left unsecured the day of Devine’s

fall. 3 Absent evidence that Amtrak and CUSCo installed a defective mat or acted

negligently in installing the mat, Devine’s claim here fails. See Gentry v. Shop ‘n

Save Warehouse Foods, Inc., 708 F. Supp. 2d 733, 739 (C.D. Ill. 2010) (because “the

use of ordinary floor mats is reasonable” a plaintiff cannot prevail by “merely showing

that she tripped on the mat”); Porges v. Wal-Mart Stores, Inc., No. 09 C 3705, 2011

WL 939922, at *9 (N.D. Ill. Mar. 15, 2011) (mere evidence that the plaintiff tripped

on the mat, without more, does not support a negligence claim). Accordingly, this

Court grants summary judgment to Amtrak and CUSCo on Devine’s ordinary

negligence theory.

           B.      Scrub and TFM

        Scrub and TFM both separately move for summary judgment, primarily

arguing that Devine fails to establish they owed her a duty. [62] at 11–12; [54] at 2–

3. Devine contends the terms of the Agreement between CBRE, Scrub, and TFM

created a duty to ensure the safety of Union Station. [76] at 4; [80] at 2–3.


3
 Devine tries to overcome summary judgment by challenging the mat’s quality, and points to Delgado’s
deposition testimony, where he speculates, by looking at a picture, that the mat “look[s] kind of beat
up.” [78-3] at 22. Devine’s counsel, however, also acknowledges on the record that the picture does
not depict the mat’s condition the day of the incident, as it was not taken that day. [78-3] at 21.


                                                 15
 Case: 1:18-cv-05038 Document #: 109 Filed: 09/17/20 Page 16 of 19 PageID #:2199




      Under Illinois law, where, as here, a plaintiff alleges negligence based upon a

failure to perform an act required by contract, the contract informs the existence and

parameters of the defendant’s duty. St. Paul Mercury Ins. v. Aargus Sec. Sys., Inc., 2

N.E.3d 458, 478 (Ill. App. Ct. 2013); Haley v. United Airlines Inc., No. 14 C 2614, 2015

WL 5139638, at *2 (N.D. Ill. Aug. 31, 2015). A defendant’s duty thus does not expand

beyond the scope of the contract. Aargus Sec., 2 N.E.3d at 478; Kotarba v. Jamrozik,

669 N.E.2d 1185, 1188 (Ill. App. Ct. 1996). Although Devine is not a party to the

Agreement, the lack of privity between Devine and Defendants does not preclude the

“imposition of a legal duty upon” the Defendants. Kotarba, 669 N.E.2d at 1188; see

also Codan Forsikring A/S v. ConGlobal Indus., Inc., 315 F. Supp. 3d 1085, 1095 n.8

(N.D. Ill. 2018) (“a contracting party owes a duty of care to third parties that may

foreseeably be injured by the contracting party’s breach”).

      TFM and Scrub contracted with CBRE to maintain the area in a “cost effective,

efficient, and safe manner” and further agreed to provide “all janitorial and

appearance care services of the Chicago Union Station.” [50-5] at 16. Both parties

also agreed to “take all reasonable and prudent precautions to prevent any damage

to property, personal injury, or death to persons [from any] equipment, tools,

scaffolding, materials, or other property or from the acts of [Scrub and TFM].” Id. at

3. The Agreement also required Scrub and TFM to use “special care and planning”

to keep the area “clean and maintained at all times,” and to maintain “development

of cleaning quality standards, methods, procedures, schedules and practices” to

ensure “safe, consistent work practices and quality.” Id. at 16.




                                          16
 Case: 1:18-cv-05038 Document #: 109 Filed: 09/17/20 Page 17 of 19 PageID #:2200




      Devine contends that both Scrub and TFM assumed contractual duties to

generally ensure the “safety of the building,” [76] at 4; [80] at 3, relying heavily upon

the provision generally requiring Scrub and TFM to “take all reasonable and prudent

precautions to prevent any damage to property, personal injury or death to persons

[from any] equipment, tools, scaffolding, materials, or other property or from the acts

of [Scrub and TFM].” [50-5] at 3. Based upon the record, this plain language gives

rise to a duty of care requiring Scrub and TFM to take reasonable steps to prevent

injury stemming from, among other things, acts they take—including any cleaning

or maintenance they undertake concerning the mat and its surrounding areas. This

Court thus denies Scrub’s and TFM’s motions to the extent they argue a lack of duty.

      TFM also argues that it followed instructions and used ordinary care in the

furtherance of its job. [54] at 6–7. Similarly, Scrub argues that it possessed no

“control” or “authority” over the mats. [97] at 4–5. The crux of both Defendants’

arguments here is that they only followed CBRE’s instructions in performing their

duties, and thus they could not have breached any duty to exercise “reasonable and

prudent” precautions as set forth in their contract. And to be sure, the record contains

some support for this line of reasoning: Scrub manager Delgado testified that TFM

janitors possessed no authority to lift or look underneath mats, [76-3] at 25, and TFM

employee Juarez testified that if something was wrong with a mat, TFM “isn’t

supposed fix it,” [50-10] at 12. Likewise, the record indicates that Scrub employees

possessed no authority to decide whether to tape the Adams Street mat down, [76-3]

at 25; this decision rested solely with CBRE, id. at 13.




                                           17
 Case: 1:18-cv-05038 Document #: 109 Filed: 09/17/20 Page 18 of 19 PageID #:2201




      But other evidence in the record shows that no one—including Scrub and TFM

employees—needed permission from CBRE to straighten out a mat, [50-11] at 14, and

that anyone “on the floor at any time,” including Scrub and TFM employees, bore

responsibility to fix any “potential hazard,” such as fixing a buckling mat, [50-7] at

22. This countervailing evidence indicates that both Defendants possessed at least a

modicum of control and discretion concerning the movement of mats, particularly

when it comes to fixing a hazard. In light of this record, triable issues of material

fact exist as to whether these Defendants breached their contractually-defined duty

to take “reasonable and prudent precautions to prevent” injuries to others. [50-5] at

16.

      Finally, both TFM and Scrub invoke the open and obvious doctrine, arguing

that it serves as an exception to finding a duty of care. [54] at 5–6. But as discussed

above, genuine issues of material fact exist as to whether the cinched mat presented

an open and obvious condition.

      For all of the above reasons, this Court denies summary judgment to Scrub

and TFM.




                                          18
 Case: 1:18-cv-05038 Document #: 109 Filed: 09/17/20 Page 19 of 19 PageID #:2202




IV. Conclusion

      For the reasons stated above, this Court denies Scrub’s and TFM’s motions for

summary judgment, [62]; [52], and grants in part and denies in part Amtrak and

CUSCo’s motion for summary judgment, [48]. Counts III and IV stand and Counts I

and II stand only as to Devine’s premises liability theory against Amtrak and CUSCo.

Dated: September 17, 2020

                                             Entered:




                                             John Robert Blakey
                                             United States District Judge




                                        19
